              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 1 of 10



 1                                                                       The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                              WESTERN DISTRICT OF WASHINGTON
14                                        AT SEATTLE
15
16
17   STEADFAST INSURANCE COMPANY,                         C20-453 TSZ
18
19                       Plaintiff,                       STIPULATED PROTECTIVE ORDER
20
21           v.
22
23   SELLEN CONSTRUCTION COMPANY,
24   INC.,
25
26                       Defendant.
27
28
29
30   1.     PURPOSES AND LIMITATIONS
31
32          Discovery in this action is likely to involve production of confidential, proprietary, or
33
34   private information for which special protection may be warranted. Accordingly, the parties
35
36   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
37
38   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
39
40   protection on all disclosures or responses to discovery, the protection it affords from public
41
42   disclosure and use extends only to the limited information or items that are entitled to confidential
43
44
45


     STIPULATED PROTECTIVE ORDER - 1                                 GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                              T ILD E N   Suite 2915
                                                                      T H O M AS    Seattle, WA 98101
                                                                     C O R D E LL   206.467.6477
              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 2 of 10



 1   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 2
 3   confidential information under seal.
 4
 5   2.     “CONFIDENTIAL” MATERIAL
 6
 7          “Confidential” material shall include the following documents and tangible things
 8
 9   produced or otherwise exchanged:
10
11                •    For Plaintiff Steadfast: Without waiving objections as to discoverability or
12
13                     admissibility: insurance underwriting files; employee guides and manuals created
14
15                     for internal company use; employee training materials and records created for
16
17                     internal company use.
18
19                •    For Defendant Sellen: documents concerning confidential and proprietary
20
21                     information relating to finances, clients, customers, and litigation/arbitration,
22
23                     including confidential documents from and related to the underlying arbitration
24
25                     with HT Seattle.
26
27   3.     SCOPE
28
29          The protections conferred by this agreement cover not only confidential material (as
30
31   defined above), but also (1) any information copied or extracted from confidential material; (2) all
32
33   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
34
35   conversations, or presentations by parties or their counsel that might reveal confidential material.
36
37          However, the protections conferred by this agreement do not cover information that is in
38
39   the public domain or becomes part of the public domain through trial or otherwise.
40
41   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
42
43          4.1       Basic Principles. A receiving party may use confidential material that is disclosed
44
45   or produced by another party or by a non-party in connection with this case only for prosecuting,

     STIPULATED PROTECTIVE ORDER - 2                                  GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                               T ILD E N   Suite 2915
                                                                       T H O M AS    Seattle, WA 98101
                                                                      C O R D E LL   206.467.6477
               Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 3 of 10



 1   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
 2
 3   the categories of persons and under the conditions described in this agreement. Confidential
 4
 5   material must be stored and maintained by a receiving party at a location and in a secure manner
 6
 7   that ensures that access is limited to the persons authorized under this agreement.
 8
 9           4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
10
11   by the court or permitted in writing by the designating party, a receiving party may disclose any
12
13   confidential material only to:
14
15                    (a)   the receiving party’s counsel of record in this action, as well as employees
16
17   and outside consultants of counsel to whom it is reasonably necessary to disclose the information
18
19   for this litigation;
20
21                    (b)   the officers, directors, and employees (including in house counsel) of the
22
23   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
24
25   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
26
27   designated;
28
29                    (c)   experts and consultants to whom disclosure is reasonably necessary for this
30
31   litigation and who have provided written acknowledgment that they are bound by the terms of this
32
33   Stipulated Protective Order;
34
35                    (d)   the court, court personnel, and court reporters and their staff;
36
37                    (e)   copy or imaging services retained by counsel to assist in the duplication or
38
39   electronic management of confidential material, provided that counsel for the party retaining the
40
41   copy or imaging service instructs the service not to disclose any confidential material to third
42
43   parties and to immediately return all originals and copies of any confidential material;
44
45


     STIPULATED PROTECTIVE ORDER - 3                                  GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                               T ILD E N   Suite 2915
                                                                       T H O M AS    Seattle, WA 98101
                                                                      C O R D E LL   206.467.6477
              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 4 of 10



 1                   (f)     witnesses in the action to whom disclosure is reasonably necessary and who
 2
 3   have provided written acknowledgment that they are bound by the terms of this Stipulated
 4
 5   Protective Order, unless otherwise agreed by the designating party or ordered by the court. The
 6
 7   court reporter must be instructed to designate deposition testimony regarding confidential
 8
 9   information as confidential on the transcript;
10
11                   (g)     the author or recipient of a document containing the information or a
12
13   custodian or other person who otherwise possessed or knew the information.
14
15           4.3     Filing Confidential Material. Before filing confidential material or discussing or
16
17   referencing such material in court filings, the filing party shall confer with the designating party,
18
19   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
20
21   remove the confidential designation, whether the document can be redacted, or whether a motion
22
23   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
24
25   designating party must identify the basis for sealing the specific confidential information at issue,
26
27   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
28
29   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
30
31   the standards that will be applied when a party seeks permission from the court to file material
32
33   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
34
35   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
36
37   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
38
39   the strong presumption of public access to the Court’s files.
40
41   5.      DESIGNATING PROTECTED MATERIAL
42
43           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
44
45   or non-party that designates information or items for protection under this agreement must take

     STIPULATED PROTECTIVE ORDER - 4                                   GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                                T ILD E N   Suite 2915
                                                                        T H O M AS    Seattle, WA 98101
                                                                       C O R D E LL   206.467.6477
              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 5 of 10



 1   care to limit any such designation to specific material that qualifies under the appropriate
 2
 3   standards. The designating party must designate for protection only those parts of material,
 4
 5   documents, items, or oral or written communications that qualify, so that other portions of the
 6
 7   material, documents, items, or communications for which protection is not warranted are not swept
 8
 9   unjustifiably within the ambit of this agreement.
10
11           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
12
13   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
14
15   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
16
17   and burdens on other parties) expose the designating party to sanctions.
18
19           If it comes to a designating party’s attention that information or items that it designated for
20
21   protection do not qualify for protection, the designating party must promptly notify all other parties
22
23   that it is withdrawing the mistaken designation.
24
25           5.2     Manner and Timing of Designations.           Except as otherwise provided in this
26
27   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
28
29   ordered, disclosure or discovery material that qualifies for protection under this agreement must
30
31   be clearly so designated before or when the material is disclosed or produced.
32
33                   (a)     Information in documentary form: (e.g., paper or electronic documents and
34
35   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
36
37   the designating party must affix the word ‘CONFIDENTIAL” to each page that contains
38
39   confidential material. If only a portion or portions of the material on a page qualifies for protection,
40
41   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
42
43   markings in the margins).
44
45


     STIPULATED PROTECTIVE ORDER - 5                                   GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                                T ILD E N   Suite 2915
                                                                        T H O M AS    Seattle, WA 98101
                                                                       C O R D E LL   206.467.6477
              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 6 of 10



 1                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 2
 3   and any participating non-parties are presumed to have reserved their rights to identify all protected
 4
 5   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
 6
 7   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
 8
 9   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect confidential
10
11   information at trial, the issue should be addressed during the pretrial conference.
12
13                   (c)     Other tangible items: the producing party must affix in a prominent place
14
15   on the exterior of the container or containers in which the information or item is stored the word
16
17   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
18
19   the producing party, to the extent practicable, shall identify the protected portion(s).
20
21           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
22
23   designate qualified information or items does not, standing alone, waive the designating party’s
24
25   right to secure protection under this agreement for such material. Upon timely correction of a
26
27   designation, the receiving party must make reasonable efforts to ensure that the material is treated
28
29   in accordance with the provisions of this agreement.
30
31           (d)     Electronic data produced in native file format: When a party produces electronic
32
33   data in “native file format” so that the data cannot be physically marked “confidential,” that party
34
35   may designate the native file information as confidential by serving on all other parties a written
36
37   notice specifically identifying specific native format files as confidential pursuant to this order.
38
39   “Native file format” refers to the default file format that a computer application uses to create or
40
41   save files; by way of example and not limitation, this includes Microsoft Word documents,
42
43   spreadsheet documents, and email files. This paragraph shall not be interpreted to require or to
44
45   limit production of discovery materials in native file format.

     STIPULATED PROTECTIVE ORDER - 6                                    GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                                 T ILD E N   Suite 2915
                                                                         T H O M AS    Seattle, WA 98101
                                                                        C O R D E LL   206.467.6477
              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 7 of 10



 1          5.4     Previous Disclosures. Sellen previously disclosed documentation to Steadfast in
 2
 3   connection with its claim for insurance coverage. Some of that documentation may have contained
 4
 5   Confidential information.     In this litigation, Sellen shall—as appropriate—be permitted to
 6
 7   designate any previously disclosed documentation as “Confidential” notwithstanding that Sellen
 8
 9   did not previously affix the word “Confidential” to those documents.
10
11   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
12
13          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
14
15   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
16
17   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
18
19   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
20
21   challenge a confidentiality designation by electing not to mount a challenge promptly after the
22
23   original designation is disclosed.
24
25          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
26
27   regarding confidential designations without court involvement.                   Any motion regarding
28
29   confidential designations or for a protective order must include a certification, in the motion or in
30
31   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference
32
33   with other affected parties in an effort to resolve the dispute without court action. The certification
34
35   must list the date, manner, and participants to the conference. A good faith effort to confer requires
36
37   a face-to-face meeting or a telephone conference.
38
39          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
40
41   intervention, the designating party may file and serve a motion to retain confidentiality under Local
42
43   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
44
45   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

     STIPULATED PROTECTIVE ORDER - 7                                   GO RDO N        600 University Street
     No. 2:20-cv-00453-TSZ                                                T ILD E N    Suite 2915
                                                                        T H O M AS     Seattle, WA 98101
                                                                       C O R D E LL    206.467.6477
              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 8 of 10



 1   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 2
 3   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 4
 5   the material in question as confidential until the court rules on the challenge.
 6
 7   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 8           LITIGATION
 9
10           If a party is served with a subpoena or a court order issued in other litigation that compels
11
12   disclosure of any information or items designated in this actions as “CONFIDENTIAL,” that party
13
14   must:
15
16                  (a)     promptly notify the designating party in writing and include a copy of the
17
18   subpoena or court order;
19
20                  (b)     promptly notify in writing the party who caused the subpoena or order to
21
22   issue in the other litigation that some or all of the material covered by the subpoena or order is
23
24   subject to this agreement. Such notification shall include a copy of this agreement; and
25
26                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
27
28   the designating party whose confidential material may be affected.
29
30   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
31
32           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
33
34   material to any person or in any circumstance not authorized under this agreement, the receiving
35
36   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
37
38   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
39
40   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
41
42   and (d) request that such person or persons provide written acknowledgment that they are bound
43
44   by the terms of this Stipulated Protective Order.
45


     STIPULATED PROTECTIVE ORDER - 8                                  GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                               T ILD E N   Suite 2915
                                                                       T H O M AS    Seattle, WA 98101
                                                                      C O R D E LL   206.467.6477
              Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 9 of 10



 1   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 2          MATERIAL
 3
 4          When a producing party gives notice to receiving parties that certain inadvertently
 5
 6   produced material is subject to a claim of privilege or other protection, the obligations of the
 7
 8   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 9
10   is not intended to modify whatever procedure may be established in an e-discovery order or
11
12   agreement that provides for production without prior privilege review. The parties agree to the
13
14   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
15
16   10.    NON TERMINATION AND RETURN OF DOCUMENTS
17
18          Within 60 days after the termination of this action, including all appeals, each receiving
19
20   party must return all confidential material to the producing party, including all copies, extracts and
21
22   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
23
24          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
25
26   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
27
28   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
29
30   product, even if such materials contain confidential mater.
31
32          The confidentiality obligations imposed by this agreement shall remain in effect until a
33
34   designating party agrees otherwise in writing or a court orders otherwise.
35
36          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER - 9                                  GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                               T ILD E N   Suite 2915
                                                                       T H O M AS    Seattle, WA 98101
                                                                      C O R D E LL   206.467.6477
             Case 2:20-cv-00453-TSZ Document 15 Filed 08/25/20 Page 10 of 10



 1    DATED: August 17, 2020                      GORDON TILDEN THOMAS & CORDELL LLP
 2                                                Attorneys for Defendant Sellen Construction Co., Inc.
 3
 4                                                By: s/ Greg D. Pendelton
 5                                                   Dale L. Kingman, WSBA #07060
 6                                                   Greg D. Pendleton, WSBA #38361
 7                                                   600 University Street, Suite 2915
 8                                                   Seattle, Washington 98101
 9                                                   206.467.6477
10                                                   dkingman@gordontilden.com
11                                                   gpendleton@gordontilden.com
12
13    DATED: August 17, 2020                      KARR TUTTLE CAMPBELL
14                                                Attorneys for Plaintiff Steadfast Ins. Co.
15
16                                                By: s/ Jacquelyn A. Beatty
17                                                   Jacquelyn A. Beatty, WSBA #17567
18                                                   Robert A. Radcliffe, WSBA #19035
19                                                   Karr Tuttle Campbell
20                                                   701 Fifth Avenue, Suite 3300
21                                                   Seattle, WA 98104
22                                                   206.223.1313
23                                                   jbeatty@karrtuttle.com
24                                                   rradcliffe@karrtuttle.com
25
26
27          PURSUANT TO STIPULATION, IT IS SO ORDERED.
28
29          IT IS FURTHER ORDERED that pursuant to Fed R. Evid. 502(d), the production of any
30
31   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
32
33   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
34
35   documents, including the attorney-client privilege, attorney work-product protection, or any other
36
37   privilege or protection recognized by law.
38
39          DATED this 25th day of August, 2020.
40
41
42
43
                                                           A
                                                           Thomas S. Zilly
44
45                                                         United States District Judge


     STIPULATED PROTECTIVE ORDER - 10                                 GO RDO N       600 University Street
     No. 2:20-cv-00453-TSZ                                               T ILD E N   Suite 2915
                                                                       T H O M AS    Seattle, WA 98101
                                                                      C O R D E LL   206.467.6477
